 

Case 1:19-cr-01614-JB Document15 Filed 06/12/77 RA HELED
ATES Dis
A DIST
"BUQUERQUE NEW aap cunt
‘ O

JUN 12 agg
IN THE UNITED STATES DISTRICT COURT

MITCHE,
LR. ELF
CLERK'S

 

FOR THE DISTRICT OF NEW MEXICO
UNITED STATES OF AMERICA,

CRIMINAL No. 44-114 AB

18 U.S.C. §§ 1153 and 1112: Involuntary
Manslaughter.

Plaintiff,
VS.

MATEO MAESTAS,

Defendant.

INDICTMENT
The Grand Jury charges:

On or about April 16, 2019, in Indian Country, in Cibola County, in the District of New
Mexico, the defendant, MATEO MAESTAS an Indian, unlawfully killed Jane Doe, by
operating a motor vehicle without due caution and circumspection and with a wanton and
reckless disregard for human life when he knew and should have known that his conduct

imperiled the lives of others.

In violation of 18 U.S.C. §§ 1153 and 1112.

A TRUE BILL:

/s/
FOREPERSON OF THE GRAND JURY

 

  

6/4/2019

 
